Citation Nr: 9929925	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-42 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a hiatal hernia.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of a right ankle sprain and diabetes 
mellitus; and which determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a hiatal hernia.  

The veteran was scheduled to testify before a Member of the 
Board at a videoconference hearing at the RO in April 1998.  
However, he left the RO before the hearing was accomplished.  
In February 1999, he filed a motion, requesting that the 
hearing be rescheduled.  In April 1999, the Board found that 
the veteran had shown good cause for not appearing at the 
April 1998 hearing, and granted the motion.  He was scheduled 
for another videoconference hearing before a Member of the 
Board in August 1999.  However, he failed to report for that 
hearing.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
hiatal hernia is addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Service medical records indicate that the veteran 
sprained his right ankle in service; no residual disability 
was noted on discharge examination in April 1965.  


3.  The medical evidence does not show that the veteran's 
right ankle sprain in service resulted in chronic disability, 
or that any current right ankle disorder (if present) is 
related to his military service.  

4.  The medical evidence of record does not show that the 
veteran manifested or was diagnosed with diabetes mellitus in 
service, or within one year of his discharge, nor does it 
otherwise establish a causal relationship between this 
current disability and his military service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for residuals of a right ankle sprain and 
diabetes mellitus.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not document any 
treatment for, or a diagnosis of, diabetes mellitus.  In 
January 1965, he was seen for complaints of a right ankle 
sprain; having twisted the ankle while playing basketball.  
The ankle was placed in a cast for two weeks.  When the cast 
was removed, the ankle exhibited a full range of motion, and 
there was no tenderness or swelling.  Upon separation 
examination in April 1965, no residual disability of the 
right ankle was noted.  

A discharge summary from Beckley Appalachian Regional 
Hospital indicated that the veteran was hospitalized at that 
facility from July 22, 1965, to July 26, 1965.  He presented 
with complaints of vomiting blood.  He reported that he had 
no previous history of gastrointestinal bleeding or melena.  
He had experienced heartburn for many years and had taken 
antacids.  Clinical evaluation revealed mild left lower 
quadrant tenderness and only a few bowel sounds.  Urinalysis 
tests showed 1+ sugar and negative acetone.  The final 
diagnoses were upper gastrointestinal bleeding and hiatus 
hernia.  

A discharge summary from Summers County Hospital indicated 
that the veteran was hospitalized from December 6 to December 
13, 1973, after injuring his back playing basketball.  
Laboratory studies performed during that admission included a 
uninalysis, which was reported as negative.  

A subsequent discharge summary, signed by B.W. McNeer, M.D., 
indicated that the veteran was hospitalized from July 8, 
1977, to July 14, 1977.  It was noted that he had been 
diagnosed with diabetes mellitus which had been confirmed by 
blood sugar tests.  

A discharge summary from Alleghany Regional Hospital reported 
that the veteran was hospitalized from December 7, 1979, to 
December 19, 1979, for hematuria.  It was noted that he had 
diabetes mellitus which required insulin.  

A discharge summary from Alleghany Regional Hospital revealed 
that the veteran was hospitalized from April 28, 1980, to May 
3, 1980, for decompensated diabetes mellitus.  It was noted 
that he had been diagnosed with diabetes in May 1979, and 
started on insulin.  

A discharge summary from Summers County Hospital indicated 
that the veteran was hospitalized from June 10, 1984, to June 
12, 1984.  The principle diagnosis was poorly controlled 
insulin-dependent diabetes mellitus.  

In a letter dated in December 1984, Stanley T. Day, M.D., of 
the Family Care Clinic, reported that the veteran had been 
under his care for management of insulin-dependent diabetes 
mellitus since September 1984.  Dr. Day noted that the 
disease had been first diagnosed in 1973.  

An admission form and a discharge summary from Alleghany 
Regional Hospital indicate that the veteran was admitted to 
that facility in August 1989, for cellulitis surrounding a 
diabetic foot infection on the fifth metatarsal head of the 
right foot.  It was noted that he had insulin-dependent 
diabetes mellitus, which was poorly controlled.  

A discharge summary from Alleghany Regional Hospital reported 
that the veteran was hospitalized from June 3, 1991, to June 
6, 1991, for problems related to his diabetes mellitus.  He 
was treated and released.  

A notation on a prescription form, dated in August 1994, 
reported that the veteran has Type I insulin dependent 
diabetes mellitus, which had its onset in 1965.  The 
physician's signature on the form is illegible.  

In an August 1994 statement, the veteran related that, when 
he was stationed in France, he worked in a snack bar and 
drank too many milkshakes and sodas.  He also related that he 
was on duty as a military policeman and fell asleep.  After 
he was discharged from service in 1965, he became very ill 
and was treated in a hospital.  He was diagnosed with a 
hiatal hernia, and it was noted that his sugar level was 1+.  

In an April 1995 letter, Curtis Shumate reported that he was 
the ambulance driver who had transported the veteran to the 
hospital in August 1965.  He stated that the veteran was 
hemorrhaging at the time.  

At a personal hearing before a hearing officer at the RO in 
June 1995, the veteran testified that he sprained his right 
ankle in service.  The ankle was placed in a cast for two 
weeks, and then the cast was removed.  He stated that, 
currently, he still experienced pain in the ankle.  He 
recalled that he drank a lot of milkshakes during service and 
was not getting the proper amount of rest.  He was a military 
policeman and was caught sleeping while on duty.  He was 
disciplined and demoted.  He believed that he fell asleep 
because of the diabetes, and that actually he fell into a 
coma-like state because of the sugar in his blood.  He also 
believed that his right ankle sprain took a long time to heal 
because of the diabetes.  He reported that he was first 
treated for diabetes in 1966 by Dr. McNeer.  He began taking 
insulin in 1975.  

In a June 1995 letter, the veteran's wife reported that the 
veteran showed signs of diabetes before they were married.  
She stated he had experienced excessive thirst, frequent 
urination, and a constant craving for food.  She noted that 
he had sugar in his urine when he was admitted to the 
hospital two months after his discharge from service.  In 
addition, he had experienced problems with his right ankle 
since he injured it in service.  

In an August 1997 letter, the veteran's sister related that 
the veteran showed signs of diabetes shortly after he was 
discharged from service.  She said that, in 1965, he was 
rushed to the hospital because he was hemorrhaging.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not satisfy the competent medical 
evidence requirement set forth in Grottveit, supra.  Dolan v. 
Brown, 9 Vet.App. 358, 363 (1996).  See also LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995); Reonal v. Brown, 5 
Vet.App. 458, 461 (1993); Elkins v. Brown, 5 Vet.App. 474, 
478 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed active military service shall be 
granted service connection for diabetes mellitus, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

A.  Residuals of a Right Ankle Sprain

The evidence of record shows that the veteran was treated for 
a right ankle sprain in service.  The ankle was placed in a 
cast for two weeks.  Upon separation examination in April 
1965, no residual ankle disability was shown.  The medical 
evidence submitted by the veteran does not indicate that he 
currently has a right ankle disorder that is causally related 
to the injury in service, and continuity of symptomatology 
has not been demonstrated.  Therefore, the Board concludes 
that his claim of service connection for residuals of a right 
ankle sprain is not well grounded and must be denied.  


B.  Diabetes Mellitus

Initially, the Board notes that, in addition to peacetime 
service, the veteran served for 90 days during a period of 
war.  Hence, the provisions for presumptive service 
connection are applicable.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307(a)(1).  Service medical records do not indicate that 
the veteran manifested symptoms of, was treated for, or was 
diagnosed with, diabetes mellitus.  The submitted medical 
evidence reveals that the veteran was first diagnosed with 
the disease in approximately 1973, eight years after his 
discharge from service.  We do observe that a notation from a 
physician reports that the veteran's diabetes had its onset 
in 1965; however, contemporaneous clinical records are not 
included with this document.  Therefore, it is insufficient 
to well ground the veteran's claim.  See Grottveit, Dolan, 
LeShore, supra.

In addition, although the veteran is correct in asserting 
that his blood sugar was 1+ during his hospitalization in 
July 1965, this reported finding alone is insufficient to 
establish that he had diabetes mellitus at that time.  The 
law requires medical evidence, such as a physician's 
interpretation of clinical test results, to establish that 
diabetes was, in fact, manifested during the pertinent 
presumption period.  We note that, during a later 
hospitalization, in December 1973, the veteran's urinalysis 
was negative for any indication of a diabetic disorder.

In sum, the veteran has not shown that his diabetes mellitus 
was manifested in service, or to a degree of 10 percent 
disability within the first post-service year, and he has not 
provided any evidence of continuity of symptomatology.  
Therefore, the Board concludes that his claim for service 
connection for diabetes mellitus is also not well grounded, 
and must be denied.  

C.  Conclusion

The Board notes that we have carefully considered the 
statements and testimony of the veteran, as well as the 
letters from his friends and family, and, to the extent that 
they are offering their own medical opinions and diagnoses, 
the record does not indicate that they have any professional 
medical expertise.  See King, supra.  Therefore, their 
assertions that the veteran exhibited signs of diabetes 
mellitus, or that the disease may have started just after his 
discharge from service, sincere though they may be, are not 
probative, because lay persons are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  


ORDER

Service connection for residuals of an ankle sprain, and for 
diabetes mellitus, is denied.  


REMAND

Regarding the veteran's attempt to reopen his claim of 
service connection for a hiatal hernia, the Board finds that 
additional development by the RO on this issue is necessary.  
We note that service connection for a hiatal hernia was 
previously denied in a RO rating decision issued in January 
1967.  A subsequent claim was again denied by the RO in a 
September 1990 rating decision.  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the September 1990 rating decision, we must 
first note that the United States Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999) had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

Earlier this year, the Court held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  


In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 11, 20-21 (1998).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the RO's 
September 1990 rating decision.  

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that, although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the January 1995 Statement of the Case (SOC) provided to the 
veteran, the RO appears to have analyzed his claim by 
applying the impermissible test set forth in Colvin, 
requiring that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  We acknowledge 
that the RO also noted that the evidence was "cumulative," 
but the Board is unable to ascertain, from the November 1994 
rating decision, the January 1995 SOC, or the August 1995 
Hearing Officer's Decision/Supplemental SOC, whether an 
approach other than the now-prohibited analysis was applied 
in making the determination.  

We recognize, of course, that the RO did not have the benefit 
of the recent caselaw of the Court of Appeals for Veterans 
Claims when it made its decision not to reopen the hiatal 
hernia claim.  The Court has stated that, when the Board 
addresses a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been, or would be, prejudiced thereby.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard, supra, at 394.  


The Board finds that the veteran's claim was adjudicated by 
the RO applying the impermissibly restrictive standard of 
Colvin, as specifically overruled by Hodge.  Since it appears 
the veteran's claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand this claim to the RO for readjudication, as 
to the reopening issue, under 38 C.F.R. § 3.156.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should ask the veteran to identify 
any physicians (VA or non-VA) who have provided 
recent treatment for his claimed hiatal hernia.  
After obtaining any necessary releases, the RO 
should attempt to obtain any such private 
treatment records and any additional VA medical 
records, which are not already in the file, and 
incorporate them into the claims folder.  

2.  Thereafter, the RO should undertake any 
further warranted development, and then 
readjudicate the issue of whether new and 
material evidence has been submitted to reopen 
the claim for service connection for a hiatal 
hernia.  In making this determination, the RO 
should review the complete record of evidence 
and argument received since the last final 
decision of record on the matter, and follow the 
provisions of 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, Elkins, 
and Fossie, supra, and not the more restrictive 
requirements set forth in Colvin, supra.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided an appropriate Supplemental Statement 
of the Case, in accordance with 38 U.S.C.A. § 
7105, and given the opportunity to respond.  


Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if necessary.  No action is required of the veteran until he 
receives further notice; however, he is advised that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

